Title: To George Washington from Lieutenant Colonel Benjamin Flower, 27 February 1778
From: Flower, Benjamin
To: Washington, George



Sir
Allen Town [Pa.] 27 Feby 1778.

I have just receivd the inclos’d Letter from the Hone Board of War, with Orders & Instructions relative to procureing Leather—“Which Order’s I am directed to Communicate to your Excellancy and request your Concurance and Assistance therein.” I have sent a Coppy of the Orders with Instructions to Mr Gostelowe the Comy M[ilitar]y Stores at Lebanon, to the end that he might obtain Leather in that quarter, and should I meet with any in my Journey to the Jerseys & Return shall endeavour to take the propper steps to procure it agreable to these Instructions which I hope will meet with your Aprobation.
I have allso inclos’d a return of all the M[ilitar]y Stores now remaining at this post, which only wait for Waggons, and Horses for the Cannon,

which come in very slow—the Grape Shott, Musket Cartridges (3 Boxes only) and a small quantity of Powder I propose to leave til further Orders the Powder and Cartridges will be left in the Care of the Lieut. of the County for the use of the Militia at his request as this State have no Amunition but what is in my possession since our removal from Phila.—I have the Honor to be your Excellancys most Obedt Hume Sevt

Benjn Flower Coln.C.G.M.S.

